Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 3, filed 12/13/2021, with respect to claims 5-6 have been fully considered and are persuasive.  The rejection of 9/15/2021 has been withdrawn. 

Allowable Subject Matter
Claims 1-4 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, as described in the office action mailed 9/15/2021, Fujii (JP 2003318395 A) is the closest prior art to the claimed invention. Fujii teaches forming a first aluminum film with a thickness equal to or greater than 0.1 micron and less than 1 micron by sputtering, reflowing the first film, forming a second aluminum film by sputtering, reflowing the second film, forming a third aluminum film by sputtering, and reflowing the third film. Fujii also teaches that dents are formed in the upper surface of the film after reflowing; however, Fujii fails to teach a dent having a depth of approximately 0.9 micrometers
Claims 2-4 depend on claim 1 and thus are allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797